              Case 2:20-cv-00008-RMP                  ECF No. 5          filed 06/04/20     PageID.41 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                    FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                           Jun 04, 2020
              QUIN DELORIAN HEMPHILL,                                                                          SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-8-RMP
                                                                     )
                   WASHINGTON STATE,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE for failure to comply with the filing fee or in
u
              forma pauperis requirements of Rule 3(a), Rules Governing Section 2254 Cases in the United States District Courts.
              Judgment is entered.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                      .




Date: June 4, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
